Citation Nr: 0625676	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  01-05 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for lumbar strain with 
degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for bilateral shoulder 
disorders.

4.  Entitlement to service connection for bilateral hip 
disorders.

5.  Entitlement to an increased rating for left medial 
meniscus injury with traumatic arthritis, currently evaluated 
10 percent disabling.

6.  Entitlement to an increased rating for left knee 
arthritis with limitation of extension, currently evaluated 
10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Newark, New 
Jersey, RO, and a September 2002 rating decision of the 
Philadelphia, Pennsylvania, RO.  The claim is currently under 
the jurisdiction of the Newark, New Jersey RO.

This claim has been advanced on the docket pursuant to 
38 C.F.R. § 20.900 (2005).

In a statement dated in May 2006, the representative raised a 
claim of clear and unmistakable error (regarding a convulsive 
disorder) in a prior rating decision.  This issue has not 
been adjudicated and is referred to the RO for any 
appropriate action.  

The issues of entitlement to service connection for right 
knee and bilateral hip conditions, and entitlement to 
increased rating for left knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by the RO by a February 1997 rating decision.  

2.  Evidence submitted since February 1997 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is not shown to have sustained a gunshot 
wound to the right shoulder area.

4.  A disability of the shoulders was not shown until several 
decades after separation from service and is not shown to be 
related to service.  

5.  A low back disability was not shown until several decades 
after separation from service and is not shown to be caused 
or aggravated by a service-connected disorder or otherwise 
related to service.


CONCLUSIONSOF LAW

1.  The February 1997 rating decision denying entitlement to 
service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2005).

2.  Evidence received since the February 1997 rating decision 
is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  The criteria for service connection for lumbar strain 
with degenerative disc disease of the lumbosacral spine are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).

4.  The criteria for service connection for a bilateral 
shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in July 2002, March 2004, 
September 2004, and April 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ANALYSIS

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records and examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New & Material Evidence

Entitlement to service connection for a right knee disability 
was initially denied in an October 1949 rating decision.  A 
subsequent rating decision, dated in February 1997, 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran was notified of 
that decision in March 1997.  The veteran did not appeal the 
decision and the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The Board has considered the evidence submitted prior and 
subsequent to the last final rating decision and finds that 
new and material evidence has been submitted.  Specifically, 
the evidence prior to February 1997 did not indicate that a 
right knee condition was shown in service or that it was 
caused or aggravated by a service related disease or injury.  
However, the evidence submitted after the February 1997 
includes the report of a July 1999 VA examination report, 
which indicates that the veteran's right knee disorder, 
diagnosed as arthritis at that time, was aggravated by the 
service-connected left knee disorder.  This is new and 
pertinent information, which is neither cumulative nor 
redundant.  It is significant in that it provides a medical 
nexus for secondary service connection.  The claim must be 
reopened as this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, secondary service connection may be granted for 
a disability that is proximately due to, the result of, or 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis manifests to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that he injured his shoulders and back 
during a motor vehicle accident in service.  He also 
contends, in the alternate, that his low back disability was 
caused or aggravated by his service-connected left knee 
disorder.  In addition, he has alleged that he sustained a 
gunshot injury to the right shoulder area during service and 
that his right shoulder disability is caused by the in-
service gunshot injury.  

The service medical records do reference an "accident," 
however, the only residual disability noted to have been 
caused by the accident was a left knee disorder.  No disorder 
of the back or the shoulders is shown by the service medical 
records.  The RO has repeatedly sought to obtain additional 
records pertaining to the accident, but there are no 
additional records.  The service medical records neither 
document injuries or disorders of the back and shoulders nor 
do they show any gunshot wounds.  It is specifically noted 
that on separation, the veteran did not have any disorder of 
the back or shoulders.

Post-service medical records do not show any evidence of back 
or shoulder disorders until several decades after separation 
from service.  Though the veteran has alleged that his low 
back disorder was caused or aggravated by his service-
connected left knee disorder, VA medical opinion in June 2005 
specifically indicates that such connection is unlikely.  
This opinion was rendered following review of the claims 
file, and is highly probative.

The Board notes that a March 2004 report from a private 
physician opined that the veteran's back disorder was due to 
the motor vehicle accident or mine blast injury in service, 
and that his right shoulder disorder was due to a gunshot 
wound.  However, this opinion was based upon a history of 
such injuries in service as provided by the veteran.  As this 
history is not supported by the contemporaneous service 
medical records, the doctor's opinion is entitled to little, 
if any, probative weight.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative).


As the preponderance of the competent evidence fails to show 
a link between service, or a service-connected disorder, and 
the low back disorder, which manifested several decades after 
separation from service, service connection is not warranted 
for this disorder.  In addition, as a bilateral shoulder 
disorder, to include a gunshot injury to the shoulder was not 
shown in service, and in fact was not manifested until 
several decades after separation from service, service 
connection for the shoulder disorder is not warranted.    


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened.           

Service connection for lumbar strain with degenerative disc 
disease of the lumbosacral spine is denied.

Service connection for a bilateral shoulder disorder is 
denied.  


REMAND

The record indicates that there may be outstanding pertinent 
VA medical records.  Statements from the veteran dated in 
January 1962 and January 1963 indicate that he was receiving 
VA treatment for his knees.  VA examinations in March 1964 
and February 1966 also indicate that he was receiving 
treatment for his knees at the VA medical facility.  A July 
1996 statement from him indicates that he was treated for his 
knees at the VA medical facility in Hackensack in July 1996.  
These VA treatment records may contain pertinent evidence to 
the right knee disorder and must be obtained and considered 
in the claim for entitlement to service connection.

In addition, the report of a July 2002 VA examination 
indicates that three months earlier, the veteran received 
cortisone injections for his knees at the VA medical facility 
in East Orange.  Although the RO appears to have sought 
records dated from 1999 to 2003, these records do not 
reference any cortisone injections for the knees.  The RO 
should thus ensure that the complete records are obtained.  

In a July 1999 VA examination, in response to the question of 
whether the veteran's right knee condition was aggravated by 
his left knee condition, the examiner stated that "[t]he 
answer at the present time is yes."  An April 2000 addendum 
report noted that the veteran's symptoms in both knees were 
exactly the same, except that the increased swelling in the 
right knee was due to a weight transfer from the left knee to 
the right knee.  This addendum did not specifically state 
whether this was the degree of aggravation caused by the left 
knee, or whether the right knee is simply more problematic 
now.  The examiner did not provide a rationale or explanation 
for any of the opinions provided.  

A June 2005 VA joints examination addendum report indicates 
that the veteran's right knee disorder was not caused or 
aggravated by the left knee disorder because there was no 
showing of "any treatment after the military service for 
right knee . . . for long time even more than 50 years."  
However, the basis for this opinion is incorrect.  The record 
indicates that the veteran has been complaining of right knee 
problems since 1949.  Given the discrepancy in this 
examination report and the lack of clarity and rationale in 
the July 1999/April 2000 reports, it is necessary that 
additional VA examination be conducted addressing the 
question of etiology of the right knee disorder.  

With regard to the left knee, the last orthopedic examination 
of record is dated in 2002.  Private medical records dated in 
2004 indicate the veteran's left knee to be more severely 
disabling than shown on VA examination in 2002.  An adequate 
examination of the left knee has not been conducted since 
2002.  Additional VA examinations conducted in 2004 and 2005 
do not examine the left knee or report on the level of 
functional impairment, though specifically requested by the 
RO.  Further, there are other nonservice-connected disorders 
which appear to affect the functioning of the left leg, and 
the functional impairment caused by nonservice-connected 
condition have not been differentiated from the service-
connected left knee disorder.   Additional VA examination 
should be conducted to determine the severity of the 
disability solely due to the service-connected left knee 
disorder.  

The veteran has contended that his bilateral hip condition, 
diagnosed as arthritis on VA examination in July 2002, was 
caused or aggravated by the service-connected left knee 
disorder.  This examination opined that the hips were not 
related to the left knee because they were directly caused by 
the motor vehicle accident in service.  However, a subsequent 
addendum following claims file review indicated that the hip 
disorder was not related to the motor vehicle accident in 
service.  The examiner was not thereafter asked as to a 
possible secondary relationship, nor did subsequent VA 
examinations address the likelihood of etiology between the 
hips and the left knee disorders.  As it is certainly 
plausible that a knee disorder could cause or aggravate the 
hips, the duty to assist requirement warrant a VA examination 
to address the question of etiology.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for an examination scheduled in conjunction with any 
other original claim or a claim for increase, the claim shall 
be denied.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take the appropriate 
measures to obtain any outstanding 
pertinent VA medical records from 1961 to 
present, to include VA medical records 
from Hackensack and East Orange VA medical 
facilities.  If the veteran identifies any 
additional pertinent records that are 
outstanding, or if the RO becomes aware of 
any additional outstanding pertinent 
records, the appropriate steps to obtain 
all such records should be undertaken.  
If, after making reasonable efforts, the 
RO cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records, and notify the 
veteran of the problem. 

2.	Thereafter, the veteran should be afforded 
a VA examination by a physician to 
determine the severity of his left knee 
disorder, as well as the etiology of his 
right knee and bilateral hip disorders.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
The examiner is to accomplish the 
following:

a.	In accordance with the latest 
AMIE worksheet for evaluating 
disorders of the knee, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the 
severity of the left knee 
disorder.  The examiner is asked 
to differentiate the extent of 
impairment caused by the service-
connected left knee disorder and 
any other nonservice-connected 
left leg condition which may 
contribute to the functional 
impairment of the left leg, if 
possible.  If it is not possible 
to do so, the examiner should so 
state and provide an explanation.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

b.	The examiner is to evaluate the 
veteran's right knee and indicate 
the diagnosis and etiology of the 
right knee disorder.  The 
examiner is to indicate whether 
it is at least as likely as not 
(50 percent or more probability) 
the veteran's right knee disorder 
is due to, the result of, or 
aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by the service 
connected left knee disorder.  If 
it is deemed to have been 
aggravated by the left knee 
disorder, the examiner is to 
indicate the degree of 
aggravation caused by the left 
knee disorder.  The examiner is 
advised that there are prior 
opinions addressing the question 
of etiology.  Any difference in 
opinion with prior opinions 
should be explained.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

c.	The examiner is to evaluate the 
veteran's right and left hips and 
indicate the diagnosis and 
etiology of the bilateral hip 
disorder.  The examiner is to 
indicate whether it is at least 
as likely as not (50 percent or 
more probability) the veteran's 
right or left hip disorder is due 
to, the result of, or aggravated 
(permanently worsened beyond the 
normal progress of the disorder) 
by the service connected left 
knee disorder.  If either hip 
disorder is deemed to have been 
aggravated by the left knee 
disorder, the examiner is to 
indicate the degree of 
aggravation caused by the left 
knee disorder.  The examiner must 
provide a clear explanation for 
each finding and opinion 
expressed.  
      
3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and afforded an applicable time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


